Citation Nr: 1436548	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for depressive disorder. 

2.  Entitlement to service connection for depressive disorder, also claimed as major depression, to include as due to service-connected lumbar spondylosis with L5 radiculopathy and spinal stenosis.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied the Veteran's claim for depressive disorder, also claimed as major depression.

The Board notes that although the RO adjudicated this matter as an original claim for service connection, further review of the claims file reveals that the Veteran had previously been denied service connection for a nervous disorder in an unappealed July 1971 rating decision, which resulted in an unperfected appeal.  The Veteran now claims that his depressive disorder is secondary to service-connected lumbar spondylosis with L5 radiculopathy and spinal stenosis.   This new theory was not addressed in the July 1971 rating decision as the decision adjudicated the claim as to direct service connection only.  

However, a claim based on a new theory of entitlement is not a new claim, but constitute a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).   A new theory of causation of service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  

The Board recognizes that the Veteran has currently claimed entitlement to service connection for depressive disorder and that the RO had previously denied his claim for entitlement to service connection for a nervous condition; however, the record now shows diagnosis of depressive disorder and a April 2007 VA examination that addresses a potential nexus between the Veteran's diagnosed depressive disorder and his service-connected back disorder.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in the pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised by either the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).  

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  As such, the Board has recharacterized the claim as reflected above.

In December 2013 and April 2014, subsequent to the issuance of the December 2013 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.134(c) (2013).  However, as this statement provided additional argument rather than additional evidence in support of this claim, such a waiver is not necessary.  Some of this evidence, such as private treatment records for the Veteran's back disorder is not on appeal and hence require no such waiver.  Moreover, as the Veteran's underlying claim of service connection for depressive disorder is being remanded, the AOJ will have the opportunity to review these submitted documents such that no prejudice will result to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand as to this issue.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA and VBMS claims file associated with the Veteran's claim.  A review of the documents in VBMS reveal a copy of the October 2013 Social Security Administration (SSA) records and the December 2013 supplemental statement of the case (SSOC); such records have been considered by the Board in adjudicating this matter.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

(As noted above, the claim to reopen is granted by the decision below.  The underlying claim of service connection is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a final decision issued in July 1971, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition; the Veteran did not appeal.  

2.  Evidence added to the record since the July 1971 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.





CONCLUSIONS OF LAW

1.  The July 1971 decision that denied a claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.     §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depressive disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R.      § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for a nervous disorder in March 1971.  By a July 1971 rating decision, the RO considered the Veteran's service treatment records and a post-service VA treatment records.  Based on such evidence, the RO denied service connection as the Veteran's nervous condition was not incurred in service and is not casually or etiologically related to his service-connected disabilities.  

No further communication regarding the Veteran's claim of entitlement to service connection for nervous condition was received until April 2007, when VA received his claim for service connection for major depression, secondary to service connected disabilities.  Therefore, the July 1971 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for depressive disorder was received prior to the expiration of the appeal period stemming from the July 1971 rating decision.  See also           Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Evidence received since the July 1971 rating decision consists of VA treatment records dated through May 2007, VA examination report in April 2004 and July 2007, Social Security Administration (SSA) records dated through October 2013, private treatment records from June 2007 to November 2007, and the Veteran's lay statements.  In this regard, VA treatment records in April 2007 noted that the Veteran was evaluated with symptoms of depression.  The Veteran indicated that "he has been feeling very depressed and irritable lately.  Experiencing multiple aches and pains associated to osteoarthritis contribute to worsen the depressive symptomatology."

The Veteran also submitted statements describing symptoms through the present.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the April 2007 VA treatment record that addresses a potential nexus between the Veteran's diagnosed depressive disorder and his service-connected back disorders, the Board finds that the evidence received since the July 1971 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a nervous disorder was previously denied, in part, as the post-service treatment records failed to show a relationship between such a disorder and service.  As discussed below, while the April 2007 VA treatment record did not provide an etiological opinion to the correct standard to support an award of service connection, such does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the case.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a depressive disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for depressive disorder is reopened; the appeal is granted to this extent only.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted. 

The Veteran contends that his depressive disorder is secondary to his service-connected disability, to specifically include lumbar spondylosis with L5 radiculopathy and spinal stenosis.  A July 2007 VA examiner diagnosed the Veteran with depression and opined that it "is not caused by or a result of service connected conditions."  The examiner also stated that "there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service- there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during military service- there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year after discharge from military service- [V]eteran sought psychiatric care in 1971, two years after military discharge, due to military problems, no relationship was established with his service connected conditions."  However, in the April 2008 NOD, the Veteran's general contention that his depressive disorder is due to his service-connected back disorders have not been adequately addressed by the examiner.  The Veteran noted that his service-connected disabilities prevent him from working which causes his frustration and depression.  The Veteran also noted that his psychiatric treatment in 1971 was due to marital problems, however the Veteran has since remarried and his current symptoms are not related to marital issues.  The Board concludes that the opinion from the July 2007 VA examiner did not address the Veteran's contention; instead it appeared to rely entirely on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statement).  In light of the deficiencies detailed above, an addendum opinion is required to adjudicate this claim.  

Finally, the record reflects that there may be outstanding treatment records.  The Board notes that in February 2002, the Veteran submitted VA Form 21-4142 (Authorization and Consent to Release Information) for additional mental health clinic records from VA Hospital in Brooklyn, New York from 1991 to 1993.  As such, the Board finds that a remand is necessary in order to assist the Veteran in obtaining pertinent, identified records for his appeal.  See 38 C.F.R. § 3.159 (c)(1).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the 
Veteran and request that he complete a new Authorization and Consent form (VA 21-4142) for the mental health clinic records from the VA Hospital in Brooklyn, New York.  After receiving the executed consent forms, the AOJ should take all reasonable efforts to obtain all treatment records from the identified sources.  All attempts to procure records should be documented in the file, and the Veteran and his representative should be notified of any unsuccessful efforts in this regard.  

2.  After completing the above development,  return the 
claims file, to include a copy of this remand, to the Veteran an appropriate VA examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depressive disorder had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depressive disorder was caused OR aggravated by his service-connected lumbar spondylosis with L5 radiculopathy and spinal stenosis?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner should also provide an opinion as whether the previously diagnosed depressive disorder in 1971 was related to the Veteran's service as there was no evidence in the service treatment records that any psychiatric condition was present during service or within one year of discharge.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the December 2013 supplemental statement of the case.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



